Exhibit 10.(a)

 

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is entered into as of the 14th
day of August 2006, by and between AETNA LIFE INSURANCE COMPANY, a Connecticut
corporation (“Landlord”), and ING LIFE INSURANCE AND ANNUITY CO. f/k/a AETNA
LIFE INSURANCE AND ANNUITY CO., a Connecticut corporation (“Tenant”).

 

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated as
of December 13, 2000 (the “Lease”); and

 

WHEREAS, Landlord and Tenant wish to modify the Lease as provided herein;

 

NOW THEREFORE, as a part of the settlement of litigation between Tenant and an
affiliate of Landlord and in consideration of the mutual covenants contained
herein and other good and valuable consideration the receipt and legal
sufficiency of which is hereby acknowledged Landlord and Tenant hereby agree as
follows:

 

1.            All capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Lease, respectively.

 

2.            Landlord hereby grants Tenant a one-time option (the “Extension
Option”) to extend the Term of the Lease until either: (a) January 31, 2008; or
(b) February 29, 2008, which option shall be exercised by delivery of written
notice of such exercise to Landlord on or before June 30, 2007. Such notice
shall specify one of the foregoing dates (such date, the “Extended Expiration
Date”). The period from December 31, 2007 to and including the Extended
Expiration Date is hereafter referred to as the “Extension Period”. Upon the
exercise of the Extension Option, the Term shall be extended until the Extended
Expiration Date and the term “Expiration Date” as used in the Lease shall mean
the Extended Expiration Date. The Extension Period shall be on all of the terms
contained in the Lease, provided that Base Rent due for the Extension Period
shall be at the monthly rate set forth in Section 4.1 of the Lease.

 

3.              Notwithstanding anything to the contrary that may be expressly
provided or implied in the Lease, including without limitation Article 8.3
thereof, during any Extension Period Landlord shall have a right of access to
the Premises, on reasonable advance notice, for any reasonable purpose,
including without limitation building out or improving portions of the Premises
in anticipation of Landlord’s future occupancy of the Premises, provided such
does not materially and adversely interfere with Tenant’s use of the Premises.
Tenant shall make reasonable accommodations to Landlord for such purposes.
Nothing herein is intended to limit in any way Landlord’s rights of access
already provided under the Lease including without limitation under Article 8.3
thereof.

 

4.            Landlord and Tenant each warrant to the other that it has not
dealt with any broker or agent in connection with the negotiation or execution
of the Amendment. Landlord and Tenant shall each indemnify the other against all
costs, expenses, attorneys’ fees, and other liability for commissions or other
compensation claimed by any broker or agent claiming the same by, through, or
under the indemnifying party.

 

5.            All notices pursuant to the Lease and this Amendment shall be
delivered in the manner provided in the Lease, but addressed as follows (subject
to further modification as provided in the Lease)

 

 

if to Landlord:

Aetna Life Insurance Company

 

151 Farmington Avenue

 

Hartford, CT 06156

 

Attention: Real Estate Services

 

 

 

1

 

--------------------------------------------------------------------------------



 

 

 

with a copy to:

Reid and Riege, P.C.

 

One Financial Plaza

 

Hartford, CT 06103

 

Attention: Joseph K. Fortier, Esq.

 

 

if to Tenant:

ING Life Insurance And Annuity Co.

 

151 Farmington Avenue (TN41)

 

Hartford, CT 06156

 

Attn: Corporate Real Estate Group

 

 

with a copy to:

Mayo Crowe LLC

 

CityPlace II

 

185 Asylum Street

 

Hartford, CT 06103

 

Attn: David S. Hoopes

 

6.            As modified hereby, the Lease is hereby ratified and confirmed and
shall remain in full force and effect. Landlord and Tenant represent that the
respective person executing this Amendment on its behalf has all power and
authority necessary to execute this Amendment and to bind such party.

 

7.            This Amendment may be executed in multiple counterparts with less
than all of the signatures of the parties hereto, each such counterpart shall be
considered an original, but all of which shall constitute one instrument.

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment the day and
year first above written.

 

 

LANDLORD:

 

TENANT:

 

AETNA LIFE INSURANCE COMPANY

 

ING LIFE INSURANCE AND ANNUITY CO.

 

 

 

 

By:

/s/             Rob Stillman

 

By:

/s/             Ron Falkner

Its:

Counsel

 

Its:

VP

 

 

 

 

 

2

 

 

--------------------------------------------------------------------------------

